Appellant most earnestly contends through counsel both written and oral arguments on rehearing that we were wrong in holding that the evidence did not raise the issue of defense of property, and that no error was committed by the trial court in refusing a charge upon that subject. There is no *Page 196 
difference between counsel and this court upon the law, that is, if the evidence raised the issue it must be submitted to the jury. So earnest is counsel in his insistence that we have again carefully examined all the evidence, and especially that of appellant and his wife for if the issue was raised it must have been by their testimony. This further investigation has only confirmed the view expressed in our original opinion. Appellant could have had no idea that deceased was contemplating or attempting any injury to appellant's automobile, and the contest over appellant's gun does not indicate any effort on the part of deceased to deprive appellant of the property, but clearly appears to have been only deceased's effort to prevent appellant from using the gun on deceased. This still being our opinion it follows that appellant's motion for rehearing should be overruled.
Overruled.